Citation Nr: 1717017	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-06 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's husband




ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The appellant is the daughter of a Veteran who served on active duty from July 1942 to January 1946. The Veteran passed away in March 2013.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decisional letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction over this claim now lies with the VA Regional Office in Togus, Maine.

In August 2015, a videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the record. In September 2015, the appellant filed a motion to correct the hearing transcript. In October 2015, the undersigned granted the appellant's motion. The approved corrections to the hearing transcript were made part of the record to reflect clarifications in the testimony.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran received compensation for his service-connected posttraumatic stress disorder (PTSD)and hearing loss. In March 2013, the Veteran filed a claim for an increased rating for his PTSD. He passed away later that day, while his claim was still pending.

In November 2013, the appellant filed a claim for accrued benefits. She also submitted a statement of funeral expenses in the amount of $1,283. 

In a March 2014 decisional letter, the RO denied appellant's claim for accrued benefits stating that no money was owed the Veteran at the time of his death. The RO did not make a substitution eligibility determination.

Initially, the Board notes that it is unclear whether the appellant is an eligible recipient for accrued benefits. In this regard, periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual be paid as follows: Upon the death of a Veteran to the living person first listed below: (A) The Veteran's spouse; (B) The Veteran's children (in equal shares); (C) The Veteran's dependent parents (in equal shares). Upon the death of a widow or remarried surviving spouse, to the children of the deceased veteran. In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial. 38 U.S.C.A. § 5121(a)(2), (3), (5); 38 C.F.R. § 3.1000(a)(5).

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2016).

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients. See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18). "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial." 38 U.S.C.A. § 5121(a)(5). While the appellant has submitted evidence to show she bore the expense of the Veteran's burial, she has not shown that she is first in priority order.

If the appellant is eligible to receive accrued benefits based on her payment of expenses pertaining to the last illness and burial of the Veteran, then the Veteran's claim for an increased rating for PTSD, which had been pending at the time of his death, should be adjudicated to determine whether there are any accrued benefits payable.

In this case, the appellant filed her claim for accrued benefits within one year of her father's death in March 2013. Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant. The newly revised statute provided that, "[i]f a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion." 38 U.S.C.A. § 5121A. The Board notes that, unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence. Thus, if the appellant is a proper substitute claimant, additional evidence may be considered in determining her father's claim for an increased rating for PTSD. 

Based on the foregoing, the AOJ should ask the appellant to indicate whether she wishes to pursue the claim for increased PTSD benefits as a substitute for her father or on an accrued benefits basis, and the AOJ should adjudicate whichever she chooses. See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits); Reliford v. McDonald, 27 Vet. App. 297, 303-04 (2015) (the appellant has the right to choose to waive substitution).

In addition, the Board notes that the appellant's father did not receive notice of the information and evidence necessary to substantiate his claim prior to his death. Therefore, if the appellant proceeds on the basis of substitution, the AOJ should provide her with notice of the information and evidence necessary to substantiate the claim in accordance with 38 U.S.C.A. § 5103 and allow her an opportunity to respond. See VA Adjudication Manual, M-21, Part VIII, Chapter 2.3.e.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should send a notice letter to the appellant explaining how to establish entitlement to accrued benefits and substitution. Also provide information regarding the provisions of 38 C.F.R. §§ 21.3040-21.3021 (eligibility for VA benefits as an eligible child of the Veterans).  She should be asked whether she wishes to pursue substitution as opposed to pursuing a claim for accrued benefits.  The appellant should be advised of her right to waive substitution.

2. If the appellant responds that she would like to take the opportunity to substitute, the AOJ must adjudicate the issue of substitution in the first instance. See 38 C.F.R. § 3.1010(e). A copy of the written notification of the determination should be included in the claims folder.

3. If the appellant proceeds on the basis of substitution, the AOJ should provide her with notice of the information and evidence necessary to substantiate the claim in accordance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 and allow her an opportunity to respond.

4. The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.

5. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, to include adjudicating the Veteran's claim for an increased rating for PTSD, which had been pending at the time of his death, to determine whether there are any accrued benefits payable.

6. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue on appeal. If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



